DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 6/24/21 are acknowledged. Claims 1-2, 9, 10, 15, 18, 25, 26, and 31 have been amended. Claims 4, 6, 11-14, 17, 22-23, 27-30, and 32-33 have been canceled. Claims 1-3, 5, 7-10, 15,16, 18-21, 24-26, and 31 are pending and under examination. 
Withdrawn Rejections
The provisional rejection of claims 1-3, 5, 7-10, 15, 18-21, 24-26 and 31 on the ground of nonstatutory double patenting as being unpatentable over claim 147-157 of copending Application No. 15/520,817 (reference application), is withdrawn because claims 147-157 of the ‘817 application have been canceled. See paragraph 6, page 6 of the previous Office action. 
The rejection of claim(s) 1-3, 5, 7-10, 15, 16, 18-21, 24-26 and 31 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Anderberg et al. (WO 2016/064877 A2, published April 28, 2016), is withdrawn in light of Applicant’s evocation of the exception under 35 USC§ 102(b)(2)(C) to establish common ownership. See paragraph 11, page 8 of the previous Office action.
Maintained Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-10, 15, 16, 18-21, 24-26 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 

The claim(s) recite(s) correlating the assay result generated by the assay instrument to a likelihood that the subject has a persistent acute kidney injury (AKI).  This limitation under its broadest reasonable interpretation describes the naturally occurring relationship between CCL14 and persistent acute kidney injury. Accordingly, the claims recite a judicial exception (law of nature). 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. A claim that focuses on the use of a judicial exception must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966. Adding steps to a natural biological process or an abstract idea that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient. See id. At 1966,1970. As stated in MPEP 2106.05(d), the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Determining the level of a biomarker 
Furthermore, as discussed above, with respect to integration of the abstract idea and law of natural into a practical application, the additional element of treating in claim 1 does not require any particular application of the recited monitoring and determining steps and is at best the equivalent of adding the words "apply it" to the judicial exceptions. Mere instructions to apply an exception cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Applicant’s Arguments 
Applicant argues that the treatment steps of the present claims are particular as the treatment must comprise renal replacement therapy if the assay result or the value derived therefrom is 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that the claims specify treating and renal replacement therapy is a particular treatment, the examiner acknowledges that renal replacement therapy is a specific treatment. However, the claims encompass embodiments where renal replacement therapy is not administered. The limitation “treated conservatively” is not a particular treatment. Although Applicant argues that examples of conservative therapies are provided in the specification, these specific treatments are not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, in this embodiment, the claim does not affirmatively recite an action that effects a particular treatment. Rather, the claim recites that the AKI is treated conservatively and does not require that an actual treatment be administered. Thus, in embodiments where the correlation is used as a rule-out test for persistent AKI, the judicial exception is not integrated into a practical application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-10, 15, 16, 18-21, 24-26 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation “the subject’s AKI is treated conservatively”. The term “conservatively” is a relative term that renders the claim indefinite. The term “conservatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term is used to describe treatment; however, it is unclear what treatment(s) is considered conservative. Clarification and/or correction is required.
Applicant’s Arguments
Applicant argues that the specification defined a treatment path that is conservative. Applicant argues that examples 11-15 provide non-limiting examples of managing care for AKI, including conservative therapy. Applicant argues that the specification provides examples, which include diuretic therapy and close evaluation of electrolytes.
Response to Argument
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that the specification defines a conservative treatment path and provides examples, it is noted that the features upon which applicant relies (i.e., diuretic therapy and close evaluation of electrolytes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the 
Claim Status
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646